                                                              Case 3:19-cv-01486-JAH-BLM Document 19 Filed 03/31/20 PageID.55 Page 1 of 3



                                                               1   SNELL & WILMER L.L.P.
                                                                   Marshall J. Hogan, Bar No. 286147
                                                               2   mhogan@swlaw.com
                                                                   600 Anton Blvd, Suite 1400
                                                               3   Costa Mesa, California 92626-7689
                                                                   Telephone: 714.427.7000
                                                               4   Facsimile: 714.427.7799
                                                               5   Attorneys for Defendant
                                                                   Ashford University, LLC
                                                               6

                                                               7

                                                               8                         UNITED STATES DISTRICT COURT
                                                               9                       SOUTHERN DISTRICT OF CALIFORNIA
                                                              10

                                                              11   MARY ANN MASLO,                            Case No. 3:19-CV-01486-JAH-BLM
SNELL & WILMER

                               PHOENIX, ARIZONA 85004-2202
                               400 E. VAN BUREN, SUITE 1900




                                                              12                   Plaintiff,                 JOINT MOTION FOR
                                   ONE ARIZONA CENTER




                                                                                                              DISMISSAL WITH PREJUDICE
                      LAW OFFICES




                                                              13         v.                                   PURSUANT TO FEDERAL
             L.L.P.




                                                                                                              RULES OF CIVIL PROCEDURE
                                                              14   ASHFORD UNIVERSITY,                        41(a)(1)(A)(ii)
                                                              15                   Defendant.
                                                              16

                                                              17         Plaintiff Mary Ann Maslo (“Plaintiff”) and Defendant Ashford University
                                                              18   (“Defendant”), by and through undersigned counsel, jointly move, stipulate, and
                                                              19   agree as follows:
                                                              20         WHEREAS, on August 8, 2019, Plaintiff filed her complaint and initiated this
                                                              21   action (“Complaint”) [Dkt. 1];
                                                              22         WHEREAS, the Complaint asserted certain claims against Defendant for
                                                              23   alleged violations of the Telephone Consumer Protection Act (“TCPA”);
                                                              24         WHEREAS, Plaintiff and Defendant have now resolved between themselves
                                                              25   the claims asserted in this action and entered into a valid and binding settlement
                                                              26   agreement;
                                                              27         WHEREFORE, THE PARTIES JOINTLY MOVE AND STIPULATE
                                                              28   THAT:

                                                                                                                             JOINT MOTION TO DISSMISS
                                                                                                                                 3:19-CV-01486-JAH-BLM
                                                                   Case 3:19-cv-01486-JAH-BLM Document 19 Filed 03/31/20 PageID.56 Page 2 of 3



                                                                    1         Pursuant to Rule 41(a)(1)(A)(ii), Federal Rules of Civil Procedure, Plaintiff
                                                                    2   and Defendant jointly move for dismissal with prejudice Plaintiff’s Complaint
                                                                    3   against Defendant, with each party to bear its own costs and attorneys’ fees.
                                                                    4
                                                                        Dated: March 27, 2020                      SNELL & WILMER L.L.P.
                                                                    5

                                                                    6
                                                                                                                   By: /s/ Marshall J. Hogan
                                                                    7                                                 Marshall J. Hogan
                                                                    8                                              Attorneys for Defendant
                                                                                                                   Ashford University, LLC
                                                                    9

                                                                   10                                              KIMMEL & SILVERMAN, P.C.
                                                                   11
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689
                                  600 ANTON BLVD, SUITE 1400




                                                                   12                                              By: /s/ Amy L. Ginsberg (with
                                                                                                                   permission)
                      LAW OFFICES




                                                                   13
             L.L.P.




                                                                                                                      Amy L. Bennecoff Ginsberg
                                                                   14                                              Attorney for Plaintiff Mary Ann Maslo
                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28

                                                                                                                                     JOINT MOTION TO DISSMISS
                                                                                                                -2-                      3:19-CV-01486-JAH-BLM
                                                                   Case 3:19-cv-01486-JAH-BLM Document 19 Filed 03/31/20 PageID.57 Page 3 of 3



                                                                    1   Maslo v. Ashford University
                                                                        US District Court, Southern District of California
                                                                    2   Case No. 19-cv-01486-JAH-BLM
                                                                    3
                                                                                                   CERTIFICATE OF SERVICE
                                                                    4
                                                                                 I hereby certify that on March 31, 2020, I electronically filed the document
                                                                    5
                                                                        described as JOINT MOTION TO DISMISS WITH PREJUDICE with the Clerk
                                                                    6
                                                                        of the Court using the CM/ECF System which will send notification of such filing all
                                                                    7
                                                                        attorneys of record in this matter, as follows:
                                                                    8

                                                                    9   Amy L. Bennecoff Ginsburg
                                                                   10   KIMMEL & SILVERMAN, P.C.
                                                                        30 East Butler Pike
                                                                   11   Ambler, PA 19002
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                        aginsburg@creditlaw.com
                                  600 ANTON BLVD, SUITE 1400




                                                                   12
                                                                        Attorney for Plaintiff
                      LAW OFFICES




                                                                   13
             L.L.P.




                                                                   14
                                                                         Dated: March 31, 2020                       SNELL & WILMER L.L.P.
                                                                   15

                                                                   16                                                By: /s/ Marshall J. Hogan
                                                                                                                        Marshall J. Hogan
                                                                   17                                                   Attorneys for Defendant
                                                                                                                        Ashford University, LLC
                                                                   18

                                                                   19

                                                                   20   4842-3189-5992


                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28

                                                                                                                                     JOINT MOTION TO DISSMISS
                                                                                                                  -3-                    3:19-CV-01486-JAH-BLM
